MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                      Apr 28 2015, 10:18 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



APPELLANT PRO SE                                       ATTORNEY FOR APPELLEE
Marlon Maximillian Banks                               Gregory F. Zoeller
Westville, Indiana                                     Attorney General of Indiana

                                                       George P. Sherman
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Marlon M. Banks,                                       April 28, 2015

Appellant-Petitioner,                                  Court of Appeals Case No.
                                                       20A04-1403-PC-102
        v.                                             Appeal from the Elkhart Superior
                                                       Court
                                                       The Honorable Stephen R. Bowers,
State of Indiana,                                      Judge
Appellee-Respondent                                    Cause Nos. 20D02-1012-PC-5,
                                                       20D02-0504-FC-68




Bailey, Judge.
                                              Case Summary
[1]   Pro-se Petitioner Marlon Maximillian Banks (“Banks”) appeals the denial of his

      petition for post-conviction review. We affirm.



                                                        Issues
[2]   Banks purports to have consolidated eighteen issues raised in his three-hundred-

      eighty-two-page post-conviction petition into ten issues for appeal. As best we

      can discern, he attempts to challenge the burden of proof applicable in post-

      conviction proceedings, to raise free-standing issues arising from his trial, and to

      challenge the performance of trial and appellate counsel. We address those

      issues which are not waived, res judicata, or procedurally defaulted, 1 that is,

      whether Banks received the effective assistance of trial and appellate counsel.



                              Facts and Procedural History



      1
        Post-conviction procedures do not afford petitioners with a “super-appeal”; rather, the post-conviction rules
      contemplate a narrow remedy for subsequent collateral challenges to convictions. Reed v. State, 856 N.E.2d
1189, 1194 (Ind. 2006). The purpose of a petition for post-conviction relief is to provide petitioners the
      opportunity to raise issues not known or available at the time of the original trial or direct appeal. Stephenson
      v. State, 864 N.E.2d 1022, 1028 (Ind. 2007). If an issue was known and available but not raised on direct
      appeal, the issue is procedurally foreclosed. Id. If an issue was raised and decided on direct appeal, it is res
      judicata. Id. Moreover, collateral challenges to convictions must be based upon grounds enumerated in the
      post-conviction rule. Shanabarger v. State, 846 N.E.2d 702, 707 (Ind. Ct. App. 2006), trans. denied; see also
      Post-Conviction Rule 1(1). To the extent that Banks attempts to raise free-standing issues with regard to the
      severance of the charges and admission of evidence, they are not properly addressed through post-conviction
      proceedings. Bunch v. State, 778 N.E.2d 1285, 1289 (Ind. 2002). To the extent that Banks attempts to
      challenge the burden of proof imposed upon him by Post-Conviction Rule 1 and the allocation of credibility
      determinations to the post-conviction court, these are not enumerated grounds for post-conviction relief.

      Court of Appeals of Indiana | Memorandum Decision 20A04-1403-PC-102 | April 28, 2015                Page 2 of 13
[3]   In 2001, 2002, and 2003, Banks used a computer program to generate

      fraudulent payroll checks. He approached several different individuals who

      desired extra money to pay for drugs and enticed them into cashing the checks

      for a portion of the proceeds.


[4]   On April 1, 2005, Banks was charged with twelve counts of Forgery, class C

      felonies.2 His attorney filed a pre-trial motion to sever the counts into multiple

      trials. The State opposed the motion, and the trial court denied it. On

      November 18, 2005, successive counsel Eric Kinsman (“Kinsman”) also moved

      for severance. The second motion for severance was denied.


[5]   Prior to trial, Banks and Kinsman signed a stipulation to the effect that

      individuals identified in the charging informations had committed forgery.

      Kinsman then argued that they were thieves and liars and did not provide

      credible testimony against Banks. On March 2, 2006, a jury convicted Banks of

      all counts against him. He was sentenced to forty-four years imprisonment,

      with fourteen years suspended to probation.


[6]   Banks appealed, challenging his sentence on grounds that his conduct had

      constituted a single episode of criminal conduct and he was entitled to be

      sentenced accordingly. A panel of this Court affirmed the sentence. Banks v.

      State, No. 20A03-0609-CR-442 (Ind. Ct. App. May 17, 2007).




      2
          Ind. Code § 35-43-5-2. The offense is now a Level 6 felony.


      Court of Appeals of Indiana | Memorandum Decision 20A04-1403-PC-102 | April 28, 2015   Page 3 of 13
[7]   On December 15, 2010, Banks filed a pro-se petition for post-conviction relief.

      The post-conviction court conducted hearings on July 28, 2011, August 29,

      2012, and September 11, 2012. On January 30, 2014, the post-conviction court

      entered its findings of fact, conclusions, and order denying Banks post-

      conviction relief. Banks filed a motion to correct error, which was denied. He

      now appeals.

                                              Standard of Review


[8]   The petitioner in a post-conviction proceeding bears the burden of establishing

      the grounds for relief by a preponderance of the evidence. Ind. Post-Conviction

      Rule 1(5); Fisher v. State, 810 N.E.2d 674, 679 (Ind. 2004). When appealing

      from the denial of post-conviction relief, the petitioner stands in the position of

      one appealing from a negative judgment. Id. On review, we will not reverse

      the judgment of the post-conviction court unless the evidence as a whole

      unerringly and unmistakably leads to a conclusion opposite that reached by the

      post-conviction court. Id. A post-conviction court’s findings and judgment will

      be reversed only upon a showing of clear error, that which leaves us with a

      definite and firm conviction that a mistake has been made. Id. In this review,

      findings of fact are accepted unless they are clearly erroneous and no deference

      is accorded to conclusions of law. Id. The post-conviction court is the sole

      judge of the weight of the evidence and the credibility of witnesses. Id.


                                         Effectiveness of Trial Counsel




      Court of Appeals of Indiana | Memorandum Decision 20A04-1403-PC-102 | April 28, 2015   Page 4 of 13
[9]    Effectiveness of counsel is a mixed question of law and fact. Strickland v.

       Washington, 466 U.S. 668, 698 (1984). We evaluate Sixth Amendment claims

       of ineffective assistance under the two-part test announced in Strickland. Id. To

       prevail on an ineffective assistance of counsel claim, a defendant must

       demonstrate both deficient performance and resulting prejudice. Dobbins v.

       State, 721 N.E.2d 867, 873 (Ind. 1999) (citing Strickland, 466 U.S. at 687).

       Deficient performance is that which falls below an objective standard of

       reasonableness. Strickland, 466 U.S. at 687; see also Douglas v. State, 663 N.E.2d
1153, 1154 (Ind. 1996). Prejudice exists when a claimant demonstrates that

       “there is a reasonable probability that, but for counsel’s unprofessional errors,

       the result of the proceeding would have been different. A reasonable

       probability is a probability sufficient to undermine confidence in the outcome.”

       Strickland, 466 U.S. at 694; see also Cook v. State, 675 N.E.2d 687, 692 (Ind.

       1996). The two prongs of the Strickland test are separate and independent

       inquiries. Strickland, 466 U.S. at 697. Thus, “[i]f it is easier to dispose of an

       ineffectiveness claim on the ground of lack of sufficient prejudice . . . that

       course should be followed.” Id.


[10]   We “strongly presume” that counsel provided adequate assistance and

       exercised reasonable professional judgment in all significant decisions. McCary

       v. State, 761 N.E.2d 389, 392 (Ind. 2002). Counsel is to be afforded

       considerable discretion in the choice of strategy and tactics. Timberlake v. State,

       753 N.E.2d 591, 603 (Ind. 2001). Counsel’s conduct is assessed based upon the

       facts known at the time and not through hindsight. State v. Moore, 678 N.E.2d

       Court of Appeals of Indiana | Memorandum Decision 20A04-1403-PC-102 | April 28, 2015   Page 5 of 13
       1258, 1261 (Ind. 1997). We do not “second-guess” strategic decisions requiring

       reasonable professional judgment even if the strategy in hindsight did not serve

       the defendant’s interests. Id. In sum, trial strategy is not subject to attack

       through an ineffective assistance of counsel claim, unless the strategy is so

       deficient or unreasonable as to fall outside the objective standard of

       reasonableness. Autrey v. State, 700 N.E.2d 1140, 1141 (Ind. 1998).


[11]   A primary theme in Banks’ ineffectiveness of trial counsel argument is that

       counsel did not prevent a joint trial on all twelve counts. According to Banks,

       he was entitled to twelve separate trials. He is apparently of the opinion that

       convictions arising from separate trials would have ensured concurrent

       sentences.


[12]   The trial record indicates that Banks’ initial counsel and subsequent counsel

       moved for severance of the twelve counts against Banks.3 Banks implicitly




       3
           Indiana Code Section 35-34-1-11(a) provides:

                  Whenever two (2) or more offenses have been joined for trial in the
                  same indictment or information solely on the ground that they are of
                  the same or similar character, the defendant shall have a right to a
                  severance of the offenses. In all other cases the court, upon motion of
                  the defendant or the prosecutor, shall grant a severance of offenses
                  whenever the court determines that severance is appropriate to
                  promote a fair determination of the defendant’s guilt or innocence of
                  each offense considering: (1) the number of offenses charged; (2) the
                  complexity of the evidence to be offered; and (3) whether the trier of
                  fact will be able to distinguish the evidence and apply the law
                  intelligently as to each offense.

       Court of Appeals of Indiana | Memorandum Decision 20A04-1403-PC-102 | April 28, 2015   Page 6 of 13
       concedes this, but now argues that “the trial record clearly proves that Kinsman

       failed to preserve and renew severance issue at [the] end of trial.” (Appellant’s

       Br. at 12.) He cites no authority for the proposition that an attorney is obliged

       to renew a motion for severance of counts after the presentation of evidence.


[13]   Moreover, to the extent that Banks argues counsel’s argument on severance was

       inadequate because the joint trial proceeded, Banks also lacks authority for the

       proposition that counsel must achieve a result desirable to a defendant or be

       found ineffective. Kinsman moved for severance, argued that severance was

       mandatory if the counts were joined solely because of their similarity, and

       urged the trial court to find that the counts did not reflect a single scheme or

       plan. Trial counsel’s efforts and strategy, although they did not ultimately

       achieve the result desired by Banks, were not so unreasonable as to fall outside

       professional norms. See Badelle v. State, 754 N.E.2d 510, 539 (Ind. Ct. App.

       2001) (deciding in relevant part that, when trial counsel’s efforts were “more

       than adequate” to support a chosen defense, counsel’s decision not to call or

       seek out additional witnesses was a judgment call within the wide range of

       reasonable assistance), trans. denied.


[14]   Banks also faults counsel for failure to tender an instruction specifying to the

       jury that each count was to be given separate consideration and that “any

       verdict for one count was not controlling as to the other(s).” (Appellant’s Br. at

       13.) He does not identify authority suggesting that he was entitled to an

       instruction of this type. Nevertheless, the jury was instructed that the State had

       to prove beyond a reasonable doubt each element alleged in each of the

       Court of Appeals of Indiana | Memorandum Decision 20A04-1403-PC-102 | April 28, 2015   Page 7 of 13
       charging informations. Each of the charging informations contained the

       language as to the State’s burden of proof and set forth separate allegations as to

       check number, date, location, and presenter. Banks has demonstrated no

       prejudice from the alleged instructional omission.


[15]   Banks makes a generic claim that trial counsel should have objected to evidence

       that was inadmissible pursuant to Indiana Trial Rule 404(b) and, at a

       minimum, should have requested a limiting instruction with regard to 404(b)

       evidence. Although Banks does not provide specificity with regard to the

       evidence he desired to have excluded, it is apparent that counsel lodged Trial

       Rule 404(b) objections against certain evidence he considered unduly

       prejudicial. He also requested a limiting instruction with regard to certain

       evidence. Simply put, trial counsel’s objections to the admission of certain

       evidence were overruled, and trial counsel is not ineffective for obtaining

       unfavorable rulings.


[16]   Also, according to Banks, counsel should have pursued a defense strategy of

       disclosing a master forger other than Banks and showing that Banks had been

       misidentified. We observe that a bald assertion of counsel’s omissions or

       mistakes are inadequate to support a post-conviction claim of ineffectiveness of

       counsel. See Tapia v. State, 753 N.E.2d 581, 587 (Ind. 2001).


[17]   Banks claims that counsel wrongly acquiesced in the giving of an accomplice

       liability instruction that violated Banks’ due process rights by shifting the

       burden of proof from the State to him. The jury was instructed as follows:


       Court of Appeals of Indiana | Memorandum Decision 20A04-1403-PC-102 | April 28, 2015   Page 8 of 13
               I.C. 35-41-2-4. Aiding, inducing, or causing an offense.
               A person who knowingly or intentionally aids, induces, or causes
               another person to commit an offense commits that offense, even if the
               other person:
               l. Has not been prosecuted for the offense;
               2. Has not been convicted of the offense; or
               3. Has been acquitted of the offense.
       (P-C.R. Exhibits, Final Instruction 4.) Banks accurately observes, citing

       Sandstrom v. Montana, 442 U.S. 510, 524 (1979), that due process requires the

       State to prove every element of an offense beyond a reasonable doubt. He then

       concludes, without reference to relevant legal authority, that the foregoing

       instruction “doubtlessly convinced reasonable jurors that they were required to

       presume Banks was guilty as States witnesses unless Banks persuaded them

       otherwise.” (Appellant’s Br. at 35.) A mere assertion of error, without more,

       will not support an ineffectiveness claim. See Tapia, 753 N.E.2d at 587.


[18]   Banks argues that trial counsel relinquished Banks’ right to a fair trial and

       caused an “effective” plea of guilty to twelve counts of forgery by stipulating to

       some of the requisite elements. Pursuant to Indiana Code Section 35-43-5-2(d):

               [a] person who, with intent to defraud, makes, utters, or possesses a
               written instrument in such a manner that it purports to have been
               made: (1) by another person; (2) at another time; (3) with different
               provisions; or (4) by authority of one who did not give authority;
               commits forgery, a Level 6 [formerly Class C] felony.
       Counsel stipulated, in essence, that forgeries had occurred. He did so with the

       explicit acquiescence of Banks, as evidenced by Banks’ signature. By




       Court of Appeals of Indiana | Memorandum Decision 20A04-1403-PC-102 | April 28, 2015   Page 9 of 13
       agreement between the State and Banks, the factual issue remaining for the jury

       was whether Banks had aided or abetted in any of those stipulated forgeries.


[19]   The fact that forgeries occurred did not incriminate Banks. Banks’ defense was

       that he was not a party to those forgeries. Counsel vigorously argued that the

       alleged co-conspirators were dishonest and that their identification of Banks as

       a forger was unworthy of belief. Although this defense strategy was ultimately

       unsuccessful, it was not unreasonable.


[20]   Banks also makes a cursory allegation that counsel permitted the State to

       present false evidence. We note that post-conviction proceedings are not

       designed to permit attacks upon trial witness credibility, but rather to address

       issues demonstrably unavailable at trial and on direct appeal. Sanders v. State,

       765 N.E.2d 591, 592 (Ind. 2002).


[21]   With regard to counsel’s alleged failures to address out-of-court witness

       statements, object to vouching testimony, and oppose violations of a motion in

       limine, Banks has not developed a cogent argument with appropriate citations.

       A party waives any issue raised on appeal where the party has failed to develop

       a cogent argument or provide adequate citation to authority and portions of the

       record. Smith v. State, 822 N.E.2d 193, 202-03 (Ind. Ct. App. 2005), trans.

       denied. Banks has failed to comply with Appellate Rule 46 and we will not

       review bald assertions of error.

                                       Effectiveness of Appellate Counsel



       Court of Appeals of Indiana | Memorandum Decision 20A04-1403-PC-102 | April 28, 2015   Page 10 of 13
[22]   A defendant is entitled to the effective assistance of appellate counsel. Stevens v.

       State, 770 N.E.2d 739, 760 (Ind. 2002). The two-pronged standard for

       evaluating the assistance of trial counsel first enunciated in Strickland is

       applicable to appellate counsel ineffective assistance claims. Bieghler v. State,

       690 N.E.2d 188, 192 (Ind. 1997). There are three basic categories of alleged

       appellate ineffectiveness: (1) denying access to an appeal, (2) waiver of issues,

       and (3) failure to present issues well. Id. at 193-95. Here, the second category is

       implicated.


[23]   “To show that counsel was ineffective for failing to raise an issue on appeal thus

       resulting in waiver for collateral review, the defendant must overcome the

       strongest presumption of adequate assistance, and judicial scrutiny is highly

       deferential.” Henley v. State, 881 N.E.2d 639, 645 (Ind. 2008). Upon review,

       the performance prong is evaluated by applying the following test: (1) whether

       the unraised issues are significant and obvious from the face of the record and

       (2) whether the unraised issues are clearly stronger than those raised. Id.


[24]   Banks contends that his appellate counsel should have established that the

       ultimate effect of failure to sever was that Banks improperly received

       consecutive as opposed to concurrent sentences. According to Banks, appellate

       counsel ignored the import of Indiana Code Section 35-50-1-2, pertaining to the

       imposition of consecutive and concurrent terms of imprisonment. Banks insists

       that, had he been tried separately on each count, he would never have been

       subject to consecutive sentences.



       Court of Appeals of Indiana | Memorandum Decision 20A04-1403-PC-102 | April 28, 2015   Page 11 of 13
[25]   Banks relies upon Kendrick v. State, 529 N.E.2d 1311, 1312 (Ind. 1988), to

       support his claim that consecutive sentences would have been prohibited.

       However, the Kendrick decision was superseded by statute, as recognized in

       Stites v. State, 829 N.E.2d 527, 529 (Ind. 2005). “The [former] statute governing

       consecutive sentences was limited to those occasions where the court was

       meting out two or more terms of imprisonment at one time.” Id. The statute

       relative to consecutive and concurrent terms had been amended prior to Banks’

       sentencing.4 In 1994, Indiana Code Section 35-50-1-2(a) was amended to

       provide: “The court may order terms of imprisonment to be served

       consecutively even if the sentences are not imposed at the same time.” 5

       Accordingly, Banks has not explained how appellate counsel, within the

       bounds of the law, could have achieved a different outcome.


[26]   As for other issues omitted on direct appeal, Banks baldly asserts that appellate

       counsel “knowingly, voluntarily decided to waive Banks’ right to assert obvious

       issue(s).” (Appellant’s Br. at 39.) Banks then fails to specifically identify those

       issues and develop a cogent argument with appropriate citations. Again, we

       require compliance with Indiana Appellate Rule 46 and we will not review bald

       assertions of error.




       4
        See Weaver v. State, 664 N.E.2d 1169, 1170-71 (Ind. 1996) (observing “although the legislature essentially
       overturned the contemporaneity requirement of Seay and Kendrick with the 1994 amendment, the legislation
       doing so became effective after sentence was imposed.”)
       5
           This provision now appears at subsection (c).


       Court of Appeals of Indiana | Memorandum Decision 20A04-1403-PC-102 | April 28, 2015           Page 12 of 13
[27]   Finally, Banks asserts that appellate counsel decided not to file a petition to

       transfer but then delayed his withdrawal until after the relevant time period had

       expired, “preventing Banks from acting on his own behalf.” (Appellant’s Br. at

       41.) Although Banks suggests he would have pursued a pro-se petition to

       transfer, he does not develop an argument as to the merits of that petition, such

       that he might establish prejudice from its omission.



                                               Conclusion
[28]   Banks has not overcome the presumption that he received the effective

       assistance of trial and appellate counsel. Accordingly, the post-conviction court

       properly denied Banks’ petition for post-conviction relief.


[29]   Affirmed.


       Riley, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A04-1403-PC-102 | April 28, 2015   Page 13 of 13